Citation Nr: 0902264	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a lower back 
condition, including as secondary to a service connected 
right knee disability, and if so, may such claim be granted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veteran Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).

The Board notes that the veteran has made service connection 
claims for spondylosis, mid and lower cervical spine and for 
depression secondary to a lower back disorder during the 
pendency of the present claim; however, these matters are not 
properly before the Board and are not addressed in this 
decision.

FINDINGS OF FACT

1.  A December 1996 rating decision denied service connection 
for a back condition because the evidence did not show that a 
veteran's back condition was related to any service connected 
disability or his military service; the veteran did not 
appeal this decision within one year of receiving 
notification.  

2.  Evidence added to the record since the December 1996 
rating decision relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection and 
raises a reasonable possibility of substantiating that claim.

3.  A chronic low back disorder was not present during 
service, arthritis of the spine was not manifest within a 
year after separation from service, and a current low back 
disorder is not shown to be related to any incident in 
service.





CONCLUSIONS OF LAW

1.  Evidence added to the record since the December 1996 
rating decision denying the veteran's application for service 
connection for a low back condition is new and material and 
his claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  A chronic low back disorder was not incurred in, or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in-service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
set out VA's notice requirements upon receipt of a claim for 
benefits.  In response to these requirements, and to the 
appellant's August 2005 claim, a letter from the RO dated in 
August 2005 provided the appellant with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The Board also notes that the appellant has been 
informed through this letter of the definition of new and 
material evidence, and what evidence would be necessary to 
establish service connection that were found insufficient in 
the previous denial.  Further, his various statements reflect 
his engagement in the claims process, such that the purpose 
of the notice requirements to ensure a fair adjudication has 
not been frustrated; therefore, any defect in the manner or 
timing of notification is harmless.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Additionally, the veteran has been provided a VA examination 
related to this claim, and relevant VA and private medical 
documentation related to this claim has been obtained.  The 
veteran has been provided a hearing, and the Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

New & Material Evidence

A December 1996 rating decision denied the veteran's service 
connection claim for a lower back condition, finding the 
evidence did not show that a "back condition [was] related 
to the service-connected condition of bursitis and 
retropatellar pain syndrome, right knee, nor [was] there any 
evidence of this disability during military service."  In 
making this decision, the RO considered the veteran's service 
treatment records, the veteran's VA treatment records, and an 
October 1996 VA examination.  Ultimately, this decision 
became final, after the veteran failed to appeal the decision 
within the prescribed time.  38 U.S.C.A. § 7105 (West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the December 1996 rating decision.  The additional 
evidence includes an August 2005 statement from the veteran's 
private chiropractor, indicating the veteran's back condition 
was exacerbated by an in service injury.  An April 2008 
medical opinion from a physician at a VA outpatient clinic 
has also been added to the record, and indicates that the 
veteran's lower back problems more than likely developed in 
service.  Additional VA treatment records and a June 2006 VA 
examination have also been added to the record.   

At the time of the December 1996 rating decision, the RO 
concluded that there was no nexus between the veteran's 
current lower back disability and his military service or 
service connected disabilities.  The veteran has now 
presented evidence related to this previously unestablished 
necessary element of his claim.  Specifically, he has 
presented two medical opinions which provide support for his 
contention that his lower back disability is related to 
military service or a service connected disability.  The 
Board finds the newly submitted documents to be new and 
material evidence, within the meaning of 38 C.F.R. § 3.156(a) 
and the claim for service connection is reopened.  

Service Connection Claim

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Board notes that a June 2006 VA examination concludes 
with a diagnosis of degenerative arthritis of the thoracic 
spine with dextroscoliosis with levoscoliosis of the lumbar 
spine and 1st degree spondylolisthesis of L5.  Having 
demonstrated a current chronic disability, the Board must 
consider whether this disorder is related to his military 
service or a service connected disability.  See 38 C.F.R. 
§ 3.303.

The veteran's service treatment records contain three back 
related treatments.  An August 1979 service treatment record 
indicates the veteran sought treatment for mid-back pain that 
decreased his spine range of motion, which was diagnosed as 
possible intercostal myositis.  A December 1982 service 
treatment record documents the veteran's treatment for a 
lower back injury, which bruised his back.  At this time, 
decreased lower spine range of motion was noted; however, an 
x-ray of the veteran's lower spine was normal and he was 
released to duty.  One week later, a service treatment record 
indicates the problems associated with the veteran's lower 
back were resolving and no further reference is found in his 
service treatment record related to complaints or treatments 
for back pain (a period of nearly three years). 

The first documented post service treatment related to the 
veteran's back is found in a November 1996 VA examination 
(associated with his previously denied December 1996 rating 
action).  At this time, the veteran complained of consistent 
pain associated with his back that radiated to his lower 
extremities.  The veteran maintained that he experienced this 
pain since his separation for military service, but when 
questioned further, the veteran indicated the pain only began 
four or five months prior.  At this time, the examiner noted 
the veteran had scoliosis and concluded this may have been 
causing his back pain, not military service.  

In June 2006 the veteran was provide another VA examination 
related to his claim.  At this time, the examiner reported 
that the veteran related having back pain for 27 years and 
suffered from paraspinal muscle stiffness, and weakness in 
his trunk flexors and extensors.  The veteran was diagnosed 
with degenerative arthritis of the thoracic spine with 
scoliosis of the lumbar spine and first degree 
spondylolisthesis of L5.  The examiner then opined that it 
was not likely that the veteran's back condition was caused 
by the two in service injuries.  Specifically, he stated that 
the veteran's diagnosis was "consistent with chronic 
problems that development [sic] in people over time, i.e., 
degenerative arthritis of the thoracic spine," and the 
veteran's other diagnoses of scoliosis and spondylolisthesis 
develop at an early age and are congenital.  

The veteran has presented an August 2005 statement from his 
chiropractor to support his claim.  In this statement, the 
chiropractor indicates that he reviewed the veteran's service 
treatment records, and notes two in service treatments for a 
lower back disability.  The chiropractor also includes his 
impression from an x-ray of the veteran's back, as revealing 
no fractures or dislocations, though Foramina occlusion at 
L3-4, L4-5 and L5-S1 with disc compression at L4-5 and L5-S1 
is noted.  The chiropractor then opines that the veteran's 
"back pain was exacerbated by an older condition which arose 
during military service."  

Though this opinion is probative, its value is diminished by 
its unclear and incomplete nature.  The chiropractor's logic 
is unclear because he simply indicates an "older condition" 
arose during service that has exacerbated the veteran's 
current back disorder, but fails to indicate to what 
condition he is referring or how the veteran's past 
unspecified diagnosis and any current diagnoses relate to 
this conclusion.  Though the chiropractor does state the 
veteran was treated twice in service for back pain, the 
opinion fails to logically connect these in service 
treatments to the veteran's current back disorder.  
Essentially, the chiropractor seeks to have the reader infer 
one of the veteran's in service back injuries exacerbated the 
veteran's current back disorder, however this statement is 
never made by chiropractor.  Additionally, the chiropractor 
fails to account for the significant gap in time between the 
veteran's in service treatment and his first post service 
complaints of pain.  

An April 2008 opinion from a VA outpatient clinic physician, 
which supports the veteran's claim on its face, is 
nevertheless of limited value.  This opinion indicates the 
veteran has a diagnosis of osteoarthritis and chronic back 
pain, which it is opined, likely developed while the veteran 
was on active duty.  Though a space is provided for a 
rationale for this opinion, none is provided, diminishing the 
probative value of it.

On this record, the Board finds that the 2006 VA medical 
opinion, which weighs against the claim, has higher probative 
value than the medical opinions provided in support of the 
claim and the veteran's statements related to continuity of 
symptoms.  In this regard, the Board notes that the 2006 VA 
opinion provides sufficient medical reasoning for its opinion 
and explicitly diagnoses the veteran's back disorder.  After 
considering the complete history of the veteran's disorder, 
the VA medical opinion provides clear complete, logic that 
the veteran's current back disorder is due his age and 
congenital factors.  In this regard, the 2006 VA opinion also 
is consistent with the veteran's previous diagnosis with 
scoliosis, which neither opinion in support of the veteran's 
claim addresses.  In summary, the April 2008 and the August 
2005 opinions simply offer conclusions and fail to provide 
adequate medical basis for linking the veteran's back 
disorder to military service, or any service connected 
disorder.  On the other hand, the 2006 VA opinion is more 
consistent with other medical records and provides adequate 
medical rationale for it ultimate conclusion.  

The Board has considered the veteran's statements that he has 
had continual lower back pain since he separated from 
service; however, the probative value of these statements is 
diminished by the lack of complaints of lower back pain after 
1982 in service and for many years following the veteran's 
separation from service.  The veteran's October 1985 
Application for Compensation of Pension at Separation from 
Service is of record, and no claim is asserted for a back 
disability.  (Though an osteoarthritis claim was asserted, 
this claim was associated with the veteran bilateral thumb 
injuries and not a lower back injury).  Additionally, at a 
January 1986 VA examination, the veteran provided an 
extensive list of aliments he was experiencing, but there is 
no mention of any back pain.  In fact, it is not until the 
veteran made his service connection claim (that was denied in 
December 1996) that the veteran begins to complain of 
constant back pain.  The significant gap in time between the 
veteran's last in service treatment for a lower back disorder 
and his first post service complaints and treatment, coupled 
with the fact that these complaints were made when the 
veteran sought compensation from the VA, make the veteran's 
statements regarding the continuity of his lower back pain 
symptoms less credible than the medical evidence of record.  
See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000).  

Based on the previously motioned factors, the Board finds 
that although the veteran may have sustained injuries to his 
back in service, the preponderance of the evidence shows that 
a chronic back disorder was not present during service, was 
not manifest within a year after separation from service, and 
is not attributable to any service connected disability.  
Accordingly, the Board concludes that a chronic lower back 
disorder was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a lower back disability, and 
to that extent the appeal is granted.  

Service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


